Citation Nr: 0105706	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  00-02 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1943 to 
December 1945.

By rating decision of February 1947, the RO denied service 
connection for hearing loss and other unrelated claims.  The 
veteran did not submit a timely appeal and the decision 
became final.  38 C.F.R. § 20.302(a) (2000).  Also, in 1954, 
the veteran requested that his claim for service connection 
for an ear disorder be reopened.  In a rating action in 
January 1955, it was determined that no change was warranted 
in the prior rating action.  The veteran was informed of this 
action and he failed to enter a timely appeal.

The pending matters come before the Board of Veterans' 
Appeals (Board) on appeal from a September 1999 rating 
decision in which the RO found that new and material evidence 
had not been submitted to reopen a claim of entitlement to 
service connection for bilateral hearing loss.  The veteran 
appealed and was afforded a hearing at the RO in February 
2000.  The hearing officer determined that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for bilateral hearing loss.  
The veteran's appeal has been perfected to the Board.

By decision of March 2000, the RO hearing officer granted 
service connection for tinnitus and assigned a zero percent 
rating, effective June 10, 1999.  The veteran did not appeal 
the determination and the issue is not before the Board for 
appellate consideration.



FINDINGS OF FACT

1.  In February 1947, the RO denied service connection for 
bilateral hearing loss.  The veteran did not file a timely 
appeal and the rating decision became final.

2.  In January 1955, the RO again denied the veteran's claim 
for service connection for an ear disorder as the evidence 
did not warrant a change from the prior determination. The 
veteran did not file a timely appeal and the rating decision 
became final.

3.  Evidence received since the January 1955 decision is so 
significant that it must be considered (with the other 
evidence of record) to fairly decide the merits of the 
veteran's claim of service connection for hearing loss.


CONCLUSION OF LAW

New and material evidence to reopen a claim of service 
connection for bilateral hearing loss has been presented.  
38 U.S.C.A. §§ 1110, 5107, 5108, (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.104(a), 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative contend that chronic, 
recurrent otitis media suffered during active military 
service underlies the veteran's current bilateral hearing 
loss.

In an October 1947 decision, the RO denied the veteran 
entitlement to service connection for hearing loss because, 
during his November 1945 separation examination, a "15/15" 
whisper test result for the veteran's hearing was reported.  
Accordingly, his hearing at separation was considered 
"normal."

Although the RO found that new and material evidence had not 
been submitted to reopen the veteran's claim for service 
connection, the Board must independently address the question 
of whether new and material evidence has been submitted to 
reopen the claim.  See Barnett v. Brown, 83 F. 3d 1380, 1383 
(Fed. Cir. 1996).  The Board must review all of the evidence 
submitted since the last final disallowance in order to 
determine whether the claim may be reopened.  See Hickson v. 
West, 12 Vet. App. 247, 251 (1999).  "New and material" 
evidence is relevant evidence that has not been previously 
submitted, which is neither cumulative nor redundant and, by 
itself or in connection with other evidence of record, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a) (2000).

The Board's review of evidence, for the purposes of reopening 
the claim, includes all evidence presented subsequent to the 
January 1955 RO determination that no new and material 
evidence had been submitted.  The January 1955 RO decision is 
the final disallowed claim of record, as the veteran did not 
file a timely appeal.

Following a complete review of the claims folder, the Board 
finds that new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss and further development is warranted 
to comply with the provisions of the Veterans Claims 
Assistance Act of 2000.  New evidence submitted includes a 
July 1999 VA audiometric examination showing that the veteran 
currently suffers bilateral hearing loss meeting VA 
regulatory requirements.  See 38 C.F.R. § 3.385 (2000).  As 
there were no contemporaneous audiometric examinations 
conducted for the initial October 1947 rating decision on the 
merits, the July 1999 audiometric test is therefore 
significant and it must be considered (with the other 
evidence of record) to fairly decide the merits of the 
veteran's claim of service connection for bilateral hearing 
loss.

ORDER

New and material evidence to reopen the claim for service 
connection for bilateral hearing loss has been submitted.  
Accordingly, to this extent, the appeal is allowed.


REMAND

During his February 2000 hearing, the veteran identified 
treatment sources from whom no treatment records have been 
associated with the claims folder.  The Veterans Claims 
Assistance Act of 2000 provides, in pertinent part, that VA 
must make reasonable efforts to obtain records (including 
private records) that the claimant sufficiently identifies.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified as 
amended at 38 U.S.C. § 5103A).  Insofar as these treatment 
records may serve to establish entitlement to service 
connection for bilateral hearing loss, the RO must obtain 
these records.

Based on the foregoing, the case is REMANDED to the RO for 
the following action:

1.  After contacting the veteran to 
ascertain treatment record location, the 
RO should obtain and associate with the 
claims file all pertinent medical records 
concerning treatment for bilateral 
hearing loss originating from the the 
offices of Dr. Bright and Dr. Clarken.  
If the requested records are unavailable, 
or the search for such records otherwise 
yields negative results, that fact should 
be clearly documented in the veteran's 
claims file, and the veteran and his 
representative so notified.

2.  The RO should contact the veteran and 
ask him to identify any sources of 
information which would tend to show 
complaints, findings, treatment, or 
diagnosis of bilateral hearing loss, 
which have not been obtained to date, 
with special attention to sources of 
information during the period after his 
discharge in 1945 and prior to 1999.  
These sources may include private medical 
records showing treatment of the claimed 
disability, fellow service personnel 
statements, or personal testimony.  All 
information obtained should be associated 
with the claims folder.

3.  After associating with the claims 
file all available records received 
pursuant to the development requested 
above, the veteran should be afforded an 
appropriate VA otolaryngological 
examination to determine the nature and 
etiology of any current bilateral hearing 
loss.  It is imperative that the 
physician who is designated to examine 
the veteran reviews the evidence in his 
claims folder, to include a complete copy 
of this REMAND.  All appropriate tests 
and studies should be conducted, and all 
clinical findings should be reported in 
detail.  Following examination, the 
physician should render an opinion as to 
whether it is at least as likely as not 
that the veteran's current bilateral 
hearing loss is in any way related to his 
active military service, or whether it is 
due to other causes.  Prior to rendering 
such an opinion, the examiner should 
elicit from the veteran a detailed 
history of his ear and hearing problems, 
to include exposure to acoustic trauma 
during and after military service.  All 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a typewritten report.

4.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  If the requested development fails to 
establish a nexus between any currently 
diagnosed bilateral hearing loss, and in-
service injury or disease, the RO should 
specifically advise the veteran and his 
representative of the need to submit such 
competent medical evidence to support the 
claim.

6.  The RO must also review the claims 
folder and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 has been completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

7.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
re-adjudicate the issues of entitlement 
to service connection for bilateral 
hearing loss as a result of in-service 
injury or disease on the merits, in light 
of all applicable evidence of record and 
all pertinent legal authority, to include 
the recently amended/added statutory 
provisions pertaining to VA's duty to 
assist/notify a claimant.  The RO must 
provide adequate reasons and bases for 
all of its determinations, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that are noted in this REMAND.

8.  If any benefit sought on appeal 
remains denied, both the veteran and his 
representative should be provided with an 
appropriate SSOC and given the 
opportunity to respond within the 
applicable time before the claims folder 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 


